DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that “the vehicle roof panel includes a main panel body that is formed from an opaque plastic ….and configured to conceal the actuation mechanism….and a surface layer that is formed from a transparent plastic”.  This is confusing in that the roof panel is either opaque or transparent, but cannot be both.  The vehicle roof panel cannot conceal the actuation mechanism if it is transparent.
Claim 2 is rejected being dependent on claim 1.
Claim 3 states that the vehicle roof panel is formed from a plastic and conceals the actuation mechanism.  However, the claim also states that the vehicle roof panel surface layer is formed from a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cocaign (DE10328092A1) in view of Billy et al. (US20100084894, hereinafter “Billy”) and further in view of Masahiro (JP2015196444A) or Pollack et al. (US20110305869, hereinafter “Pollack”).
Regarding claim 1
However, Cocaign is silent to the actuation mechanism being arranged to oppose the second surface of the roof window and a surface layer that is formed from a transparent plastic.
In claim 1, Billy teaches an actuation mechanism (128; Fig. 1B, ¶s 32-34, 157) being arranged to oppose the second surface (1102; Fig. 1A, ¶ 125) of the roof window.  However, Billy is silent to a surface layer that is formed from a transparent plastic on the main body panel.
As to claim 1, Masahiro teaches a surface layer that is formed from a transparent plastic (13; Figure 3, Abstract and ¶s 2, 20) on a vehicle window panel.  Similarly, Pollack also teaches a surface layer that is formed from a transparent plastic (11 (12/13/14), Fig. 1-4; Abstract, ¶s 7-8, 27, 29) on a vehicle roof panel.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle roof panel of Cocaign by adding an actuation mechanism being arranged to oppose the second surface of the roof window as taught by Billy.  Doing so, allows for improved packaging.
Also, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle roof panel of Cocaign by adding a surface layer that is formed from a transparent plastic as taught by Masahiro or Pollack.  Doing so, allows for vehicle weight reduction, improvements on the unevenness in panel surfaces, resistance to damage and wear, and UV resistance (Masahiro, ¶s 2, 9-10; and Pollack, ¶s 7-8) .
Regarding claim 2, Cocaign in view of the combination of Masahiro and Pollack teaches the vehicle roof panel according to claim 1, wherein the surface layer extends in the accommodation portion.  The panel in Masahiro teaches the surface layer on the roof windows and Pollack teaches the surface layer on the roof panel including any accommodation portions.  It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle roof panel of Cocaign by adding a roof window(s) with surface layer and in 

Regarding claim 3, a roof structure (20; Fig. 3, Cocaign) comprising: Refer to the analysis of claim 1 above.
	


    PNG
    media_image1.png
    798
    932
    media_image1.png
    Greyscale

Figure A from Cocaign (DE10328092A1)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bachmann et al. (EP1669233A1) teaches an actuation mechanism arranged to oppose the second surface of the roof window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.E.H./Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612